Citation Nr: 1233858	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  09-20 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.
 
3. Entitlement to an effective date prior to September 28, 2009 for the grant of service connection for posttraumatic stress disorder.


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in September 2007 and April 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The issue of entitlement to service connection for bilateral hearing loss is remanded to the RO via the Appeals Management Center in Washington, DC.


FINDING OF FACT

The Veteran's tinnitus cannot be reasonably disassociated with his active duty service.


CONCLUSION OF LAW

Tinnitus was incurred in active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issues involving the Veteran's claim for entitlement to service connection for bilateral hearing loss.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  This is so because the Board is taking action favorable to the Veteran by granting entitlement to service connection for tinnitus.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992). 

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

Pursuant to 38 C.F.R. § 3.303(b) , VA may award service connection where a claimant can demonstrate "(1) that a condition was 'noted' during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology."  Barr, 21 Vet. App. at 307.  A claimant may rely on lay evidence "to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492, F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted). "[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). 

The Veteran's service treatment records are negative for any complaint, treatment, or diagnosis of tinnitus during active duty service.  However, a January 2011 VA mental health examination reports a diagnosis of tinnitus as one of the Veteran's medical problems, and tinnitus is also noted as a diagnosis in a December 2011 VA opinion.  Tinnitus is readily observable by lay persons, and the Veteran's assessment of tinnitus is sufficient to establish the diagnosis.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (lay testimony may establish the presence of tinnitus because ringing in the ears is capable of lay observation).  Therefore, the Board concludes that the Veteran has a current diagnosis of tinnitus.  Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  

The Veteran submitted statements contending that he was exposed to acoustic trauma during service from repairing generators and heavy equipment.  He also cites noise exposure from mortar attacks.  The evidence of record is consistent with his statements, and his claims of noise exposure are consistent with his circumstances of service as a Heavy Equipment Repairman.  See 38 C.F.R. § 1154(a).  Therefore, his lay statements are accepted as satisfactory evidence of in-service noise exposure.  

In addition, the only medical evidence of record addressing the etiology of the Veteran's tinnitus is a December 2011 VA opinion.  In this opinion, the examiner cited to a February 2011 VA examination report that is not of record.  A February 2011 VA audiogram is in the claims file, but the document does not discuss tinnitus.  Additionally, a May 2007 audiogram is of record, but the audiologist's interpretation of the results or text report, if any exists is not in the file.  The audiogram also does not discuss tinnitus.  The December 2011 opinion states that tinnitus is "not at least as likely as not" a result of military service.  However, this opinion is not supported by a rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008) (holding that an opinion that contains only data and conclusions is afforded no weight).  Absent a rationale explaining the examiner's opinion, the Board finds that it is neither evidence in favor of nor against the Veteran's claim, and is not probative medical evidence with regard to the etiology of the Veteran's tinnitus.  

Thus, the evidence provides a sufficient basis in this case on which to resolve reasonable doubt in favor of the Veteran.  Accordingly, service connection for tinnitus is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for tinnitus is granted.


REMAND

The Board's review of the record indicates that there is an insufficient basis upon which to decide the service connection claim for bilateral hearing loss.  The record contains VA audiograms dated in May 2007 and February 2011 and a VA opinion dated in December 2011.  The audiograms reflect a current hearing loss disability as defined by VA regulations.  See 38 C.F.R. § 3.385; See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (allowing that the Board may interpret audiographical data).  However, there is no text report that accompanies either the May 2007 or February 2011 audiogram, including the audiologist's interpretation of the audiograms.  

The December 2011 opinion states that it is based on the Compensation and Pension examination note from February 2011, but that examination is not of record.  Further, the December 2011 opinion indicates that the hearing loss is "not at least as likely as not" related to military service, but offers no rationale for the opinion.  The December 2011 opinion also states that the claims file was not reviewed.  For these reasons, the Board finds that the VA examination and opinions of record are inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

As for the effective date claim, service connection was granted for posttraumatic stress disorder (PTSD) in an April 2010 rating decision, effective September 28, 2009.  In May 2010, the Veteran filed a notice of disagreement with the effective date assigned in the April 2010 rating decision.  In July 2010, another rating decision was issued, denying the presence of clear and unmistakable error in assigning the effective date.  While the presence of clear and unmistakable error is a basis for granting an earlier effective date with regard to a rating decision that has become final, in this case, the Veteran has filed a timely notice of disagreement with the effective date assigned in a rating decision that is not yet final.  Therefore, a statement of the case must be issued in response.  Accordingly, the issue of an effective date prior to September 28, 2009 for the grant of service connection for PTSD is remanded for issuance of an statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of the Veteran's response, the RO must obtain all pertinent VA medical records, to include the May 2007 report associated with the May 2007 audiogram, and the February 2011 VA examination.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  The Veteran must be scheduled for another VA examination to determine whether any hearing loss found is relate to his military service.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  The examiner must interpret all VA graphical representations of audiometric data of record that have not previously been interpreted.  After a review of the evidence of record, the clinical examination, a current interpreted audiogram, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether any diagnosed hearing loss is causally or etiologically a result of the Veteran's military service, to include, but not limited to the Veteran's in-service noise exposure.  The examiner is advised that normal audiograms during service, including at the service separation examination, alone are not a sufficient foundation for a determination that the Veteran's hearing loss was not incurred in service without further explanation.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The examination report must be typed.

3.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2009).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  After the development requested has been completed, the RO must review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once.  

5.  A statement of the case must be issued to the Veteran and his representative in response to the Veteran's May 2010 notice of disagreement with regard to the effective date of September 28, 2009 assigned for the grant of service connection for PTSD.  The Veteran and his representative are reminded that to vest the Board with jurisdiction over the earlier effective date issue, a timely substantive appeal to the April 2010 rating decision assigning the effective date must be filed.  38 C.F.R. § 20.202 (2011).  If the Veteran perfects the appeal as to this issue, the case must be returned to the Board for appellate review, if otherwise in order.  

6.  After completing the above actions, and any other development indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


